Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art is Koyata (US 4,349,032) and Ishida et al. (US 2010/0053213), both previously cited by Examiner.  Regarding independent claims 1, 10, 18, 22 and 23, but focusing on claim 18 for the mapping purposes,

Koyata teaches:
A system for amplifying a region of interest in a surgical environment, the system comprising: 
an endoscope (Koyata: abstract; Fig 1) having a camera configured to obtain an image stream of the surgical environment (Koyata: Fig 5: image pickup device 55 ccd used by doctor; col 5, line 4-10); 
determine the region of interest in the surgical environment (Koyata: col 5, line 21: doctor determines region of interest); and 
a circuit configured to process the image stream from the camera to generate an amplified image stream, wherein the circuit processes the image 
a display configured to display the amplified image stream (Koyata: col 5, line 7-21: television display device to view amplified image signal).

Koyata fails to teach:
a computer including: 
a central processing unit (CPU) configured to determine the region of interest in the surgical environment; and 
a controller configured to process the image stream from the camera to generate an amplified image stream, wherein the controller processes the image stream based on the region of interest determined by the CPU; and 

Ishida teaches:
a computer (Ishida: Fig 1-2; [0046]; [0058]) including: 
a central processing unit (CPU) configured to determine the region of interest in the surgical environment (Ishida: [0145]-[0153]: CPU 30; the part of image importance calculator 101 that automatically extracts a region of interest; Fig 15: ROI); and 
a controller configured to process the image stream to generate an amplified image stream (Ishida: [0147]: the part of image importance calculator 101 that amplifies a medical image), wherein the controller processes the image 
a display configured to display the amplified image stream (Ishida: [0149]-[0156]: displaying ROI; Fig 2-3).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ishida with Koyata.  Allowing for the automatic detection of regions of interest, as in Ishida, would benefit the Koyata teachings by saving clinician time and enhancing detection of ailments.  Additionally, this is the application of a known technique, allowing for the automatic detection of regions of interest, to a known device ready for improvement, the Koyata device, to yield predictable results.

Regarding claim 1, Koyata in view of Ishida fails to teach: “a second camera” and “a second controller configured to process the image stream from the second camera to generate a second amplified image stream, wherein the second controller processes the image stream based on the region of interest determined by the CPU.”



Regarding claim 18, Koyata in view of Ishida fails to teach: “based on a depth in the surgical environment.”

Regarding claim 22, Koyata in view of Ishida fails to teach: “a spatial decomposition filter configured to decompose the image stream from the camera into a plurality of spatial frequency bands; a temporal filter that is configured to be applied to the plurality of spatial frequency bands to generate a plurality of temporally filtered bands; an adder configured to add each band in the plurality of spatial frequency bands to a corresponding band in the plurality of temporally filtered bands to generate a plurality of amplified bands; and a reconstruction filter configured to generate the amplified image stream by collapsing the plurality of amplified bands.”

Regarding claim 23, Koyata in view of Ishida fails to teach: “a color space decomposition filter configured to decompose the image stream from the camera into a plurality of color space bands; a color filter that is configured to be applied to the plurality of color space bands to generate a plurality of color filtered bands; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488